 CLARIDGE LOGGING CO.213on the reasons for the employees'earlier discharges would be "inescapably groundedon events predating the limitations period." 12On the basis of the foregoing considerations,I find that the General Counsel hasnot sustained his burden of proving that Respondent violated Section 8 (a) (3) or (1)of the Act, as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions of law, I hereby recom-mend that the complaint be dismissed in its entirety.'s Cf. also the following cases decided subsequent to the Supreme Court'sBryandecision :SheetMetalWorkers InternationalAssociation,AFL-CIO,et at. (Burt Mfg.Co.) V.N.L.R.B.,293 F. 2d141, 146-47 (C.A.D.C.), union petition for cert. denied 368 U.S. 896;N.L.R.B. v. Plumbers & Pipe FittersLocal Union214 (D. L. BradleyPlumbing&HeatingCompany),298 F. 2d 427 (C.A. 7) ; N.L.R.B.v.AmericanAggregate Company Inc., andFeatherlite Corporation,305 F. 2d 599 (C.A.5) ; Borg-WarnerControls,Borg-Warner Cor-poration,128 NLRB 1035,1046;Southen Electronics Company,Inc.,131 NLRB 1411 ;Superior Maintenance Company,133 NLRB746; Florida All-Bound Boa Company,138NLRB 150.Lyman H. Claridge d/b/a Claridge Logging Co.andMontanaCarpenters District Council.Case No. 19-CA-9456.April 24,1963DECISION AND ORDEROn December 27, 1962, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmativeaction asset forth in the attached Inter-mediate Report.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report together with supportingbriefs.Pursuant to the provisions of Section 3 ('b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerrorwas committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions thereto and supportingbriefs,and the entire record in this case, and hereby adopts theTrial Exam-iner's findings,conclusions, and recommendations.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner with the modifications noted below.'The words"like or related" appearing in the first line of paragraph 1(b) of theRecommended Order are hereby deleted and the word"other"is substituted in their place.The words "like or related" appearing in the second paragraph of Appendix A, in theNotice to Employees, are hereby deleted from that paragraph.142 NLRB No. 35. 214DECISIONSOF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in this proceeding, issued by the General Counsel of the NationalLabor Relations Board, alleges that the Respondent, Lyman H. Claridge, an indi-vidual doing business under the name of Claridge Logging Co., has violated Section8(a)(3) of the National Labor Relations Act, as amended (29 U.S.C., Sec. 151,et seq.;also referred to herein as the Act), by reducing the seniority status of, andlayingoff, anemployee named Harry A. Hill "because of his membership in oractivities on behalf of" a labor organization, Montana Carpenters District Council(herein also called the Union); and has by such conduct abridged rights guaranteedemployees by Section 7 of the Act, thereby violating Section 8 (a) (1) of the statute.The Respondent has filed an answer which, in material substance, denies the com-mission of the unfair labor practices imputed to him.'Pursuant to notice duly served by the General Counsel upon all parties entitledthereto, a hearing upon the issues in this proceeding has been held before TrialExaminer Herman Marx at Kalispell, Montana.The General Counsel and theRespondent appeared at the hearing through, and were represented by, re-spectivecounsel;participated therein; and were afforded a full opportunity to beheard, examine and cross-examine witnesses, adduce evidence, file briefs, and sub-mit oral argument.The Union, which filed the charge upon which the complaintis based, entered an appearance through its executive secretary, but did not otherwiseparticipate in the hearing.None of the parties has filed a brief.The Respondent hasfiled a motion to correct the transcript of the hearing.Neither the General Counselnor the Union has submitted any opposition.The motion is granted, and the tran-script is amended in the particulars set forth in the motion.Upon the entire record, and from my observation of the witnesses, I make the fol-lowing findingsof fact:FINDINGS OF FACT1.NATURE OF THE RESPONDENT'S BUSINESS; JURISDICTION OF THE BOARDThe Respondent is engaged in the business of cutting timber and transporting logs;maintains his principal office at Poison, Montana; and is an employer within themeaning of Section 2(2) of the Act.As the complaint alleges, and the answer concedes, the Respondent is, and hasbeen at all material times, engaged in interstate commerce within the meaning ofSection 2(6) and (7) of the Act.2Accordingly, the Board has jurisdiction of thesubject matter of this proceeding.II.THELABOR ORGANIZATION INVOLVEDMontana Carpenters District is, and has been at all material times, a labor organi-zation within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementExcept foran annuallayoff period of about 6 weeks (in March and April), theRespondent'swork force includes a crew of "fallers" (or "wood sawyers," as they arealso called)who have the function of felling trees and then sawing them into pre-scribed "log lengths," each working in "a strip of timber" or area indicated to himby the crewforeman.The crew has an average complement of about 18, the precisenumber varying from one occasion to another because of such factors as weatherand production requirements.Each sawyer supplies the tools he uses and is paidon the basisof the number of log feet he produces.A portion of what he receivesis treated as rentalpayment by the Respondent for the equipment the employeesupplies and uses in his work.The foreman of the fallersisoneWalter L. Jones, who entered the Respondent'semploy in January 1962, and became falling crew foreman the following April.He had had no experience in woods logging operations prior to his employment by1 The complaint is based on a charge filed with the Board by the Union on June 12, 1962.Copies of the complaint and charge have been duly served upon the Respondent.2As the complaint puts it, and the answer admits, "[d]uring its [sic] last fiscal yearthe Respondent purchased goods and services directly from outside the State of Montana ofa value exceeding $50,000." CLARIDGE LOGGING CO.215the Respondent, except for work as a faller for a period of about 2 months some15 years before he entered Claridge's employ.As foreman,,' Jones directs the work ofthe fallers, is vested with authority to hire and discharge sawyers, and is, and has beenat all material times since his designation as foreman, a supervisor within the purviewof Section 2(11) of the Act. Jones, in turn, is subject to supervision by the Respond-ent's "woods superintendent," Stanley Heuscher, who is directly responsible toClaridge for all of the enterprise's woods operations.Harry A. Hill, the subject of the allegations of discrimination set forth in the com-plaint, has worked as a faller for about 16 years.He entered Claridge's employ inthat capacity in May 1958, and worked steadily for the Respondent as a faller(except for the annual seasonal suspension of logging operations) until June 4,1962, when Jones laid him off in circumstances to be described later? At the timeof his layoff, Hill had seniority of tenure over all but one of the Respondent's fallingcrew, and led the crew in quantity of production (having done so for a. period notspecified in the record).On May 29, 1962, about a week before Hill was laid off, Claridge, accompaniedby Heuscher and Jones, met, after working hours, with substantially the entire fall-ing crew.The meeting had been arranged upon the initiative of the fallers, throughone of their number, Lester Gore, for the purpose of asking Claridge for an increasein their pay scale.There was agreement among the crew members, prior to themeeting, that they would cease working for Claridge if their wage demand was notmet.At the meeting a faller named James Arno acted as the employees' spokesman,having been delegated to do so by the other sawyers, and he presented the group'swage request to Claridge.The latter stated that he would not increase the scale.At one point or another during the course of the meeting, Hill, having in mind anincome-tax purpose that needs no further reference here, asked Claridge if he wouldagree to treat a portion of the employees' compensation as payment of rent for the"pickup" truck they used for transportation to and from their work.Claridge repliedthat he would look into the matter.4 Following Claridge's rejection of the crew'srequest for an increase, there was some discussion among the employees (withinearshot of Heuscher, if not of Claridge and Jones) as to the course to be followed,,two or three of the crew, including one Norman Davis, pointing out that thatquestion had already been decided; and the upshot of the matter was that Arnoinformed Claridge that the fallers "were through."Upon conclusion of the meeting, the fallers left for their homes, but most stoppeden route for a group discussion of Claridge's attitude toward their request for an in-crease, and, because of his position, decided to seek the aid of the Union.To thatend, one to the fallers, Chet Johnson, agreed with the others that he would telephoneRobert Weller, a representative of the labor organization.The fallers also agreedamong themselves (apparently on this occasion, although the record is not explicitas to the time) to meet as a group on the next workday, Thursday, May 31 (May 30was Memorial Day and a holiday), at a place called Paradise Camp (the crew'scustomary assembly point before entering the woods to work) in order, as one crewmember, Norman Davis, put it, "to see that no one went on the job without knowingthe conditions, we had quit."Shortly after his meeting with the crew, Claridge hired one Richard Smith as afaller, arranging with the latter that he begin work on Thursday, May 31; and onMemorial Day, Heuscher hired another faller, Jerry Syth, agreeing with the latter thathe report for work on the following Monday, June 4.On the evening of Memorial Day, Johnson telephoned Hill and informed the latterthat he had spoken to Weller, the Union's representative, and that Weller had askedhim to inform the fallers that they were eligible for membership in the Union evenif they had quit, but that "it (affiliation with the Union, presumably) would bemuch easier and simpler if we would simply go back to work, if we could."HillS There is a vague suggestion in the record that Hill worked for Claridge in one or moreperiods before May 1958.Whether that is so does not materially affect the issues.'Heuscher testified that two other fallers, Hank Dietrick and Chet Johnson, also spoke"about . . . getting their . . . pickup rent, if it could be arranged."Neither Hill norJones supports that testimony, each stating in effect that he does not recall that anyone butHill said anything on the subject in question. I see no need to resolve the matter, fora determination whether Dietrick and Johnson made any reference to "pickup rent" wouldnot materially affect the results in this proceeding. In fact, although both the GeneralCounsel and the Respondent adduced evidence of what Hill said at the meeting, I perceiveno materiality in his remarks there, for the record does not warrant a finding that whatHill said had any connection with his layoff. `216DECISIONSOF NATIONAL LABOR RELATIONS BOARDconveyedthe informationto two fallers with whom he usually rode to work, and thethree agreed to go to ParadiseCamp together on the morning of May 31 with a viewto resumptionof their work.Substantially the entire falling crew, as well as Foreman Jones, came to ParadiseCamp thatmorning, allbut two of the fallers bringing their working equipment withthe intentionof resumingtheir work.The fallers and Jones remained in the ParadiseCamp area for awhile, some of the men "milling and talking," and Jones, as hetestified,"standing there amongst the men"; and then those who had come equippedfor work, numbering 17, including Hill, proceeded to their respective worksites inthe woods and performed their customary duties.The two who came without their equipment were Norman Davis and his "ridingpartner,"Maurice Kelly, and they were thus unprepared for work.They had notbeen informedof Weller's suggestionthat the crew return to work, and it is evidentthat they, unlike the other fallers, came to Paradise Camp pursuant to the originalplan that the crew meet there "to see that no one went on the job without knowingthe conditions."Davis became angry when he learned, upon his arrival, of the change of plan be-cause, lacking necessary equipment, it put him in the position of being needlessly un-employed that day at a time the bulk of the crew was working; and while the crewwas still in the Paradise Camp area, he sought an explanation from Hill, asking thelatter "what was going on."Hill replied that Johnson had called Weller, and thatthe latter had advised that the fallers would find it "easier to petition the union foraffiliation" if they returned to work.During this conversation, Foreman Jones was standing about 6 feet from Hill andDavis,and facingin their direction.An importantquestion in this proceeding iswhether it is likely that Jones overheard the discussion.That issue will be con-sidered and decidedat a later point.Hill workedas usual onFriday, June 1, the falling crew that day numbering 19.He also worked on the next regular workday Monday, June 4, when the crew num-bered 21,includingthe newly hired sawyers, Smith and Syth.5Hill, as noted earlier, was laid off by Jones on June 4. Both gave testimony as towhat took place on that occasion.With one exception to be noted later, there is noconflict worthy of mention between their accounts, and I find, upon the basis of sub-stantially undisputed evidence, that at about 3 p.m. on June 4, Jones told Hill thatthe latter was being laid off as of the end of the day; that Hill asked for the reason;that Jones stated that because the falling crew had quit (on May 29 after Claridgerejected the request foran increase), he had made out "a new seniority list," and thathe had put Hill at the bottom of the list; that Hill asked Jones whether the latter"thought I [Hill] was born yesterday"; and that that substantially ended thediscussion.eThe evidentiary conflict mentioned above arises from the fact that Jones testifiedthat in laying off Hill he told the latter that the Respondent "had a good supply oflogs, timber down" (or, in other words, that the state of production necessitated areduction of the crew); and that, in contrast, Hill denies that Jones made any ref-erence to the log supply on hand.One may note, in passing, that whether or notJones expressly alluded to the supply as a basis for the layoff, such a purported reasonis implicit in his statement that Hill was at the bottom of "a new seniority list." Inany case, it would serve no useful purpose to resolve the conflict, for the questionwhether the layoff was rooted in an unlawful motivation does not hinge on such aresolution.One may assume that Jones told Hill that the log supply on hand wasthe reason for the layoff, and, moreover, one may accept as fact testimony byHeuscher that he instructed Jones at about 2 p.m. on June 4 to lay off "one or two"fallers (without mentioning Hill or any other faller byname), and the question ofJones' motive in selecting Hill for the bottom of "a new seniority list," and for layoff,would still remain.That issue will be resolved at a later point.One June 22, 1962, Jones telephoned Hill and offered to "put him back to workat his same status."Hill in effect declined the offer.There is no dispute that theoffer, as the General Counsel put it at the hearing, was "complete and unequivocal,"and I find that such was the case.0Working on Saturday is optionalwith the sawyers.Only four worked onSaturday,June 2.6 Jonesadmittedly told Hill that he had prepared "a new senioritylist" andhad placedHill at the bottom. The foreman, however, unlike Hill, does not quote himself, in terms, assaying that he had made up the new list because the crew had quit on May 29. I thinkit likely that he made a statement to that effect, noting, in that connection, that he testifiedthat he decided to make up a new seniorft'- liet because "when the whole crew quit, I feltI could hire them back at any status that I rleased to." CLARIDGELOGGING CO.217B.Discussionof theissues;concluding findingsThe GeneralCounsel maintains,in substance, that Jones overheard Hill'sremarksto Davisregarding union affiliationon May 31; concluded from these that Hill wasengaged inunion activity; and for that reason arbitrarily put Hill at the bottom of"a newseniority list" and proceeded to lay him off.As support for his position, theGeneral CounselstressesHill's long employment tenure and the timing of the layoffwhich came on Hill's second workday after May 31.The Respondent, on the other hand,claims in itsanswer that Hill was laid off"when it became necessary for the (enterprise) to reduce its cutting crew," or, inother words, that the layoffwas a reductionin forcenecessitatedby the supply ofprocessed logs onhand.That claim,as indicatedpreviously,doesnot quite meet theissue,for the materialquestionis not whether the Respondent's production require-ments necessitated or justified a reduction of the fallingcrew by the layoff of a sawyer,but rather, why Hill waschosen forthe reduction.For the Respondent's version of thereason,one must look to Jones'testimony, for both Claridge and Heuscherclaim, ineffect, that theydid not select Hill forthe layoff, andJones assertsthat the selectionwas his decision.As an initial step toward determination of the reasonfor the choice, it may benoted that Jones doesnot specifically deny that he overheardHill's remarksto Davison the morning of May 31, asserting,instead, that he does not recall theconversa-tion, but putting that aspect of the matter aside, there are various factors that leadme to concludethat Jones overheardthe discussion.One of these is that Davis'anger very likelymade him a focus of attention amongthose withinearshot.This conclusion is crediblysupportedby a member of thefalling crew,Warren Holman, who testifiedto as much,stating that Davis was"pretty mad," that "we were all listening," and that he (Holman)heard the conver-sation andhad no difficultydoing so (while at a greaterdistance from Davis andHill than Jones).Bearing inmind Davis'anger, its cause,and the factthat Joneswas facingtoward Davis and Hill, and was about 6 feet from them, I believe itquite likely thatthe foreman was amongthose whowere listening.And takingintoaccount myappraisalof the respective tones of voice of Davis and Hill, whilethey testified, and my estimate of Jones' capacity to hear at a distance of about 6feet, while he wasa witness,I am persuaded that the foreman was not only listeningbut that he heard whatwas said.Whatismore, atotal view of the recordleavesme in no doubt thatHill's remarksto Davis led themanagement,in the personof Jonesat least,to believeor suspectthatHill hadengaged inunion activity, and laid him off for that reason.Theimplausibility of Jones' explanation of the choice of Hill for layoff takes me faralongthe road to that conclusion, as will presently appear.Hill, asthe undisputed evidence establishes, is a sawyer of many years of ex-perience,had been steadily employed(exceptfor the annualsuspensionof operations)by the Respondentfor some4 years prior to the layoff, had worked for the Re-spondent longer than any other sawyer except one, and, since entering the Respond-ent's employ in 1958, had never previously been laid off "for lack of work," al-though other members of the crew had been.Yet Jones would have it that he madeup "a new seniority list" on May 31, with Hill at its bottom, and selected Hill forthe layoff because he was at the bottom.Particularly in view of Hill's long employment tenure, this excuse severely strainsone's credulity; and, in fact, the record impels a conclusion that Hill was a specifictarget of the "new seniority list," and that the position assigned him there was a con-trivance to provide an excuse to lay him off, if not, indeed, to terminate his services.Supporting that conclusion is the significant fact that there had never been aseniority list for the sawyers prior to May 31.One may thus pertinently ask whyJones deemed it necessary to prepare a "new" one, and, particularly why he choseMay 31 as the date on which to do so. The Respondent makes no claim that itcontemplated an economic reduction in force on that date, and one may searchJones' testimony (or the Respondent's case, for that matter) in vain fora statementof any reason why the Respondent, through Jones, would, on May 31, bring intoexistence for the first time a seniority list for the crew of sawyers.This unusualstep,however, becomes explicable when it is borne in mind that on the verymorning of the day the list was prepared, Jones overheard Hill's remarks on thesubjection of union affiliation. In the absence of any explanation for the timing ofthe "new" list, particularly bearing in mind Hill's positionon it, despitehis experienceand tenure, it is reasonable to conclude that the "new" list and Hill's position in itwere the direct result of Hill's conversation with Davis, and of a consequent beliefor suspicionby Jones that Hill wasengaged in unionactivity. 218DECISIONS OF NATIONAL LABOR,RELATIONS BOARDThat inference is supported, moreover, by the singular fact thatso far as appearsthe only application of the list was to lay off Hill.Accordng to Jones, the list was"just a scratch pad" on which he "just initialled the sawyers initials," and he ex-plained that he does not have the list because he "must have just thrown it away."The timing, scant life, and limited use of the "new" list clearly point to a designto tailor it to a purpose to lay off or get rid of an employee deemed by Jones to beactive in union organization of the falling crew.That view of the matter is also reinforced by the patent arbitrariness of theassignment of Hill to the bottom of the list. It is a singular fact thatin selectingHill for layoff on the basis of that position, Jones not only ignored Hill's longemployment tenure with the Respondent, but, significantly enough, retained thenewly hired Syth and Smith.The peculiarity of this course becomeseven moremanifest when it is borne in mind that Heuscher admittedly expected Syth's em-ployment to be temporary and so informed Jones on May 31, the very date on whichJones admits he prepared the list. In common understanding, as well as by dic-tionary definition, the term "seniority,"as used inlabor-management relations,usually refers to a status measured by length of service; 7 and it is thus indeed astrange seniority system that totally excludes such length as a factor,as in Hill'scase, going so far as to subordinate an employee with years of service to his employerto employees (Syth and Smith) with tenure of but a day or so.Jones' explanation for this course is a claim to the effect that he felt warrantedin placing Hill at the bottom of the "new" list, because "when the whole crew quit[on May 29], I felt I could hire them back at any status I pleased," and "[b]ecauseof the trouble we had with Hill." For a number of reasons, this claim appears tome to be born of afterthoughts.For one thing, as already noted, the timing and short career of the list evidencea design to use it for the sole purpose of providing a pretextual basis for Hill'slayoff, and thus negate the idea, implicit in Jones' relevant testimony, that the listwas preparedas a meansof showing the status in which he "hire[d] them back"with a view to providing a seniority system for such personnel purposes as forcereduction.Actually, the crew (with the exception of Davis and Kelly) lost notime from work, despite the fact that they had told Claridge after work on May 29that they were quitting, and it is plain that Jones did not "hire them back."Headmittedly had no discussion with the crew in the Paradise Camp area on themorning of May 31 concerning the reason for their presence or their work intentions,and it is evident that those who brought their tools proceeded to their work withoutany antecedent rehiring procedure, following much the same course as on anyother day, and as though they had not previously told Claridge that they werequitting.8For another matter, the claim of "trouble we had with Hill" has a tenuous cast.The alleged "trouble" appears, in themain(at least in one portion of Jones' testimony),to have consisted of two incidents.One of these, occurring several weeks beforethe layoff, involved some words between Hill and Jones over the fact that Hill andanother faller were working too near to each other. In Hill's view at the time, Joneshad stationed the other faller in an area Hill regardedas tooclose to his for safetyof operations, and he brought the matter to the foreman's attention. Jones replied,in substance, that the location of worksites was his business, and told Hill to workat another place.Hill complied.9The other incident, which took place about 27 The term "seniority" has diverse meanings and applications, but as applied to labor-management relations, the word is defined as : "The status secured by length of servicefor a company, to which certain rights, as promotion, attach."Webster's Unabridged NewInternational Dictionary, 2d Ed8 The issues require no determination whether the crew terminated their employmenton May 29 or whether their announcement to Claridge that they were quitting was butanother way of saying that they were on strike. I note, in that connection, that the com-plaint contains no allegation that the preparation of the "new seniority list," apart fromthe position given Hill at its bottom, was unlawful.9Findings as to the conversation are based on Hill's account. Jones testified that he"figured [Hill] was too close" to the other faller, and "might endanger" the other's life, butstated that he could not remember what was saidAt a later point, in response to leading(but not improper) questions by the Respondent's counsel whether he had "warned" Hill,he replied that he had "warned him that he could be endangering another man's life."Jones' recollection of the conversation appeared to me to be less firm than Hill's.More-over, in view of Hill's many years of experience, I think it credible, as he testified, thathe would be aware of the danger involved, and that he brought the matter to Jones'attention. In any case, even if it be assumed that Hill was at fault, rather than the reverse, CLARIDGELOGGING CO.219weeks before the layoff, consisted of Hill's "blazing a strip" (cutting marks ontrees) to establish a demarcation line between his work area and an adjacent one.Jones told Hill that that should not have been done because it was his function "torun a strip line if there is one to be laid," and he directed Hill where to do hiscutting.Hill did as he was told.For a proper appraisal of the claim that "trouble" with Hill led Jones to givethe former a bottom seniority status, one should place the claim alongside Hill'smany years of experience, his long tenure in the Respondent's employ, his produc-tion record, and, not least, the fact that there is a complete absence of evidence thatthere was any deficiency in his work during the years that he worked for theRespondent, except for the "trouble" (if that be any deficiency in Hill's work)during Jones' brief tenure of some 2 months as foreman preceding the layoff.Thusmeasured, Jones' claim is transparently thin, and its feebleness becomes even moreevident when it is borne in mind that the alleged "trouble" did not deter Jonesfrom offering Hill reinstatement about 10 days after a copy of the charge was servedon Claridge.'° In sum, I am convinced that the claim that Jones was given thebottom seniority position because of shortcomings in his work is a sham, put forwardto conceal an ulterior purpose in selecting him for layoff.llOne matter remains for consideration, and that is the effect to be given to theevidence that it was Gore, and not Hill, who arranged the May 27 meeting withClaridge; that Arno, and not Hill, was the employees' spokesman at the meeting;and that in talking to Davis on May 31, within earshot of Jones, Hill namedJohnson, and not himself, as the employee who had been in touch with Weller regard-ing union affiliation. Judging by the stress he put upon this evidence at the hearing,the Respondent appears to take the position that it negates a conclusion that Hillwas selected for layoff because of union or other concerted activity, for, so theargument apparently runs, if the Respondent were disposed to discriminate on sucha ground he would have done so against Arno, Gore or Johnson rather than Hill.The record does not establish the employment tenure of Arno, Gore or Johnsonafter the layoff of Hill, but assuming that the employment of Arno, Gore andinworking too near the other faller, he complied with Jones' instructions, and in theperspective of the whole record, particularly Hill's long work history, and the length oftime between the incident and the "new seniority list," I think it quite unlikely that theincident had any connection with the bottom seniority position given Hill, or with his layoff.to Jones testified that he was not aware of the filing and service of the charge when hemade the offer of reinstatement to Hill "at his same status where he was at before." Theresults in this proceedingdo nothinge on the truth or falsity of this testimony, but one maydoubt its credibility, to say the least, taking into account the somewhat formalistic allusionin the reinstatement offer to Hill's "status" ; the relatively small size of the Respondent'senterprise ; and the fact that the charge served on Claridge expressly alleges the illegalityof his foreman's conduct in laying off Hill.13The early portion of Jones' testimony would lead one to believe that the "blazing" andwork location incidents constituted his alleged "trouble" with Hill, but at subsequent pointsJones enlarged on his claim of "trouble" with testimony to the effect that on one occasionin April 1962, Hill "threw his saw on the ground" in protest of an assignment by Jones toan undesirable strip oftimber;and that Hill was not "too good a faller" because "he brokea lot of timber" by felling it "in the wrong direction a lot of times." This testimony doesnothing for Jones' credibility, and, in fact, reinforces my conclusion that the alleged"trouble" with Hill as a basis for his bottom seniority status is an exercise in straw-clutching.The claim regarding the April incident is demonstrably thin, for it occurredabout 2 months before the layoff, and it appears to have had so little impact on Jones thathe testified that "I don't even remember what he [Hill] said now, just an argument, Iguess."Moreover, Jones contradicted himself regarding the question whether the incidententered into the layoff decision, first giving testimony that the episode was a factor in thelayoff, then admitting that he did not have the occurrence in mind in deciding to lay offHill.The log breakage story has earmarks of pronounced exaggeration.Following theclaim of "a lot of [broken] timber," Jones could describe only one occasion when he spoketo Hill about breakage, pointing outonebroken log to Hill at the time in question, andthat was about 2 months before the layoff. Efforts to find out from Jones whether Hill'swork improved thereafter produced evasive and reluctant testimony that "I don't knowwhether he eliminated it [breakage] completely or not," and that "I suppose he [Hill]did" become a better faller after the criticism. I am convinced, in short, that Hill'sprotest of the undesirable timber assignment and the alleged breakage, like the other twoincidents,had no connection either with the bottom seniority position assigned to Hill orhis layoff. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohnson continued without discriminatory interruption, the argument is unpersuasivein the light of the whole record.For one thing, we are unable to tell what senioritystatus Jones assigned to Arno, Gore, and Johnson, for the list was not produced, andJones who asserts that he was the one who prepared it also claims that he threw itaway.For another matter, as described earlier, there is a lack of candor in thetestimony of Jones, the one person, according to the record at least, who made theseniority and layoff decisions, and thus to accord decisive weight to the evidenceregarding the activities of Arno, Gore and Johnson is as much as to reward theRespondent for his foreman's uncandid explanation why he put Hill at the bottomof the "new seniority list" despite the latter's years of service.Conceivably, Jonessuspected Hill of far greater participation in union organizational leadership oractivity among the fallers; or believed that the layoff of Hill, but not of Arno, Gore,or Johnson, would escape detection as unlawful, but serve as a deterrent to unionactivity among the employees; but the very lack of candor in Jones' testimony neces-sarily frustrates any effort to determine the full proportions of his motivation.Against that background,it isenough that the total record reasonably warrantsan inference(the only rational one possible in the circumstances,in my judgment)that Jones noticed that Davis looked to Hill for an explanation for the change of plan,overhead Hill's remarks to Davis, concluded or suspected from the conversation thatHill was active in union organization among the crew, and for that reason put Hill atthe bottom of the "new" list admittedly prepared that very day, and then selected Hillfor layoff.The sum of the matter is, for the reasons stated above, that the motive for placingHill at the bottom of the seniority list, and for laying him off, was discriminatory andunlawful; and that by each such action, the Respondent violated Section 8(a)(3)of the Act, and interfered with, restrained, and coerced employees in the exercise ofrights guaranteed them by Section 7 of the Act, thereby violating Section 8(a)(1)of the statute.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnectionwiththe operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondenthas engagedin unfair labor practices violative ofSection 8(a)(1) and(3) of the Act, I shall recommend below that hecease anddesist therefrom and take certain affirmative actions designed to effectuate the policiesof the Act.As I have found that the Respondent laid off Harry A. Hill on June 4, 1962, inviolation of Section8(a)(1) and(3) of the Act, and unconditionally offered himreinstatement on June 22, 1962, I shall recommend that the Respondent make thesaid Hill whole for any loss of pay he may have suffered by reason of the layoff, tothe time of the said offered of reinstatement, by payment to him of a sum of moneyequal to the amount ofwageshe would have earned, but for the layoff, together withinterest thereon at the rate of 6 percent per annum; and that the loss of pay andinterest be computed in accordance with the formula and method prescribed by theBoard in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing &HeatingCo.,138 NLRB 716, to which the parties hereto are expressly referred.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following conclusions of law:1.The Respondent, Lyman H. Claridge, individually and doing business asClaridge Logging Co., is, and has been at all material times, an employer withinthe meaning of Section 2(2) of the Act.2.Harry A. Hill was on June 4, 1962, and had been for some prior thereto, anemployee of the said Respondent within the meaning of Section 2(3) of the Act.3.Montana Carpenters District Council is, and has been at all material times,a labor organization within the meaning of Section 2(5) of the Act.4.By placing and treating the said Harry A. Hill in a bottom seniority position,as found above, the Respondent has engaged in unfair labor practices within themeaning of Section 8(a)(3) of the Act. CLARIDGE LOGGING CO.2215.By laying off the said Harry A. Hill on June 4, 1962, as found above, theRespondent has engaged in unfair labor practices within the meaning of Section8(a)(3) of the Act.6.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act, as found above, the Respondent has en-gaged in unfair labor practices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, I recommend that the Respondent, Lyman H.Claridge, individually and doing business as Claridge Logging Co., hisagents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership of any of his employees in Montana CarpentersDistrict Council, or in any other labor organization, by laying off, discharging, deny-ing employment to, or reducing the seniority status of, any individual,or in anyother manner discriminatingagainstany individualin regardto his hire,tenure ofemployment, or any term or conditionof employment,except as authorized in Sec-tion 8(a) (3) of the Act.(b) In any like or related manner interfering with, restraining, or coercing em-ployees in the right to self-organization; to form, join, or assist any labor organiza-tion; to bargain collectively through representatives of their own choosing; to en-gage in concerted activities for the purpose of collective bargaining or other mutualaid or protection; or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labor organ-ization as a condition of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which, it is found, will effectuate thepolicies of the Act:(a)Make Harry A. Hill whole in the manner and in accordance with the methodset forth in section V, above, entitled "The Remedy";(b) Preserve until compliance with any order for backpay made by the NationalLabor Relations Board in this proceeding is effectuated, and make available to thesaid Board and its agents upon request, for examination and copying, all payrollrecords, social security payment records, timecards, personnel records and reports,and all other records relevant to a determination of the amount of backpay dueunder the terms of any such order.(c)Post in conspicuous places at his usual place of business, including all placeswhere notices to employees are customarily posted, copies of the attached noticemarked "Appendix A." Copies of said notice to be furnished by the Regional Di-rector of the Nineteenth Region of the National Labor Relations Board, shall, afterbeing signed by the Respondent, be posted by him immediately upon receipt thereofand maintained by him for 60 days thereafter in such conspicuous places.Reason-able steps shall be taken by said Respondentto insurethatsaid notices are not altered,defaced, or covered by any other material.12(d)Notify the said Regional Director, in writing, within 20 days from the receiptby the said Respondent of a copy of this Intermediate Report and RecommendedOrder, what steps the said Respondent has taken to comply therewith.13It is further recommended that, unless on or before 20 days from the date of hisreceipt of this Intermediate Report and Recommended Order the Respondent notifythe said Regional Director that he will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.23 In the event that theserecommendations are adoptedby the Board, the words "ADecision andOrder"shallbe substituted for the words "The Recommended Order of a TrialExaminer" In the notice. In the additional event that the Board's order isenforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words"a Decision andOrder."Is In the event that these recommendations be adopted by the Board, paragraph 2(d)thereof shall be modified to read : "Notify said Regional Director, in writing, within 10days fromthe date of this order what steps the Respondent has taken to comply therewith." .222DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, I hereby notify my employees that:IWILL NOT discourage membership of any of my employees in MontanaCarpenters District Council, or in any other labor organization, by laying off,discharging, denying employment to, or reducing the seniority status of, anyindividual, or in any other manner discriminating against any individual in re-gard to his hire, tenure of employment, or any term or condition of employment,except as authorized in Section 8(a) (3) of the said Act.IWILL NOT in any other like or related manner interfere with, restrain, orcoerce employees in the exercise of their right to self-organization; to form, join,or assist any labor organization; to bargain collectively through representativesof their own choosing; to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection; or to refrain from anyor all such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditions of em-ployment, as authorized in Section 8 (a) (3) of the said Act.IWILL reimburse Harry A. Hill for any loss of pay he may have suffered byreason of the fact that I discriminated against him by laying him off.LYMAN H. CLARIDGE, INDIVIDUALLY AND DOINGBUSINESS AS CLARIDGE LOGGING CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting and mustnot be altered, defaced, or covered by any other material.Information regarding the provisions of this notice and compliance with its termsmay be secured from the Regional Office of the National Labor Relations Board,Logan Bldg., 500 UnionStreet,Seattle,Washington, 98101, Telephone No. Mutual2-3300, Extension 553.Galis Electric&Machine CompanyandUnited Steelworkersof America,AFL-CIO.Case No. 6-CA-2560.April 24, 1963DECISION AND ORDEROn January 30, 1963, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the General Counsel and the Respondent filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-142 NLRB No. 30.